Citation Nr: 0210528	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-01 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which, in part, determined that new and material evidence had 
not been submitted to reopen a previously denied claim of 
service connection for a back disability.  By decision dated 
in August 2000, the Board, in pertinent part, determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a back disability.  
The Board remanded the issue for additional development of 
the evidence and adjudication of the claim on the merits. 

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


REMAND

In October 2001, the appellant made a request for a hearing 
before a member of the Board at the RO.  

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


